Conviction is for possessing for the purpose of sale whisky in a dry area, the punishment assessed being a fine of $100.00.
There appears in the record a request that the appeal be dismissed, but same is signed only by appellant's attorney. A request for dismissal must be executed by the appellant in person and properly authenticated. See 4 Tex. Jur., p. 497, sec. 347; Jennings v. State, 68 Tex.Crim. R., 151 S.W. 1050; Catron v. State, 63 Tex.Crim. R., 140 S.W. 226.
The State's pleadings are in proper form to charge the offense, and there is no statement of facts nor bills of exception in the record. In this condition nothing is presented for review.
The judgment is affirmed.